DETAILED ACTION
	This action is responsive to 05/28/2021.
	Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-3, 5, 8-12, and 15-18 are objected to because of the following informalities:  Please amend, as a suggestion, the aforementioned claims as follows.  
1. A display panel, comprising a display area and a non-display area surrounding the display area, wherein the non-display area comprises: a crack detection line[[,]] surrounding the display area; a screen control line; a plurality of switch signal lines; and a plurality of detection switches; wherein each detection switch is also connected to the screen control line and a respective switch signal line, and allows conduction between the crack detection line and the screen control line based on a switch signal input by the switch signal line, such that the screen control line drives the display panel to display an image based on a test signal input by the crack detection line.  
2. The display panel according to claim 1, further comprising a binding area bound to a flexible circuit board, wherein the plurality of detection switches [[are]] is respectively arranged in areas on opposite sides, is respectively arranged in an area[[,]] surrounding the display area, and 
3. The display panel according to claim 1, wherein each detection switch comprises a control terminal, a first terminal, and a second terminal[[,]]; wherein the first terminal , the second terminal , and the control terminal 
5. The display panel according to claim 1, further comprising a driving circuit layer, wherein the driving circuit layer comprises a gate layer and a source-drain layer[[,]]; the screen control line is provided on at least one of the gate layer and the source-drain layer, and the crack detection line is provided on one of the gate layer and the source-drain layer.
8. The display panel according to claim 7, further comprising a driving circuit layer, wherein the driving circuit layer comprises an encapsulation layer, and the plurality of switch signal lines [[are]] is provided on the encapsulation layer.  
9. A display device, comprising a display panel, wherein the display panel comprises a display area and a non-display area surrounding the display area, and the non-display area comprises: a crack detection line[[,]] surrounding the display area; a screen control line; a plurality of switch signal lines; and a plurality of detection switches; wherein each detection switch is also connected to the screen control line and a respective switch signal line, and allows conduction between the crack detection line and the screen control line based on a switch signal input by the switch signal line, such that the screen control line drives the display panel to display an image based on a test signal input by the crack detection line.  
10. The display device according to claim 9, wherein the display panel further comprises a binding area bound to a flexible circuit board, wherein the plurality of detection switches [[are]] is respectively arranged in areas on opposite sides, is respectively arranged in an area, surrounding the display area and 
11. The display device according to claim 9, wherein each detection switch comprises a control terminal, a first terminal, and a second terminal[[,]]; wherein the first terminal 
12. The display device according to claim 11, wherein the display panel further comprises a driving circuit layer, and each detection switch comprises a thin film transistor provided on the driving circuit layer.
15. The display device according to claim 9, wherein the display panel further comprises a flexible display touch screen and each of the plurality of switch signal lines comprises a signal line of the flexible display touch screen.  
16. The display device according to claim 15, wherein the display panel further comprises a driving circuit layer, the driving circuit layer comprises an encapsulation layer, and the plurality of switch signal lines [[are]] is arranged on the encapsulation layer.  
17. A detection method using a display panel, wherein the display panel comprises a display area and a non-display area surrounding the display area, and the non-display area comprises: a crack detection line[[,]] surrounding the display area; a screen control line; a plurality of switch signal lines; and a plurality of detection switches; wherein each detection switch is also connected to the screen control line and a respective switch signal line, and allows conduction between the crack detection line and the screen control line based on a switch signal input by the respective switch signal line, such that the screen control line drives the display panel to display an image based on a test signal input by the crack detection line[[,]]; the detection method comprising: inputting the switch signal to each switch signal line in sequence according to a preset time sequence; allowing the conduction between the crack detection line and the screen control line by a respective detection switch in response to the switch signal input by the switch signal line; and driving, by the screen control line, the display panel to display the image based on the test signal input by the crack detection line, thus performing detection on the crack detection line in stages according to a display state of the display panel and a position of the detection switch.  
18. The detection method according to claim 17, further comprising: setting positions electrically connected to the plurality of detection switches at equal intervals, according to a length of the crack detection line and a number of the plurality of detection switches; or setting positions electrically connected to the plurality detection switches[[,]] according to a wiring structure of the crack detection line.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-18 allowable with suggested amendments above.
The following is an examiner’s statement of reasons for allowance: The references of record fail to adequately disclose the combined features of the claimed invention, particularly, the references of record fail to adequately disclose:
a) “A display panel, comprising a display area and a non-display area surrounding the display area, wherein the non-display area comprises: a crack detection line surrounding the display area; a screen control line; a plurality of switch signal lines; and a plurality of detection switches electrically connected at a plurality of detection positions respectively to the crack detection line; wherein each detection switch is also connected to the screen control line and a respective switch signal line, and allows conduction between the crack detection line and the screen control line based on a switch signal input by the switch signal line, such that the screen control line drives the display panel to display an image based on a test signal input by the crack detection line”, recited in independent claim 1. Similar limitations are also recited in independent claim 9.
b) “A detection method using a display panel, wherein the display panel comprises a display area and a non-display area surrounding the display area, and the non-display area comprises: a crack detection line[[,]] surrounding the display area; a screen control line; a plurality of switch signal lines; and a plurality of detection switches electrically connected at a plurality of detection positions respectively to the crack detection line; wherein each detection switch is also connected to the screen control line and a respective switch signal line, and allows conduction between the crack detection line and the screen control line based on a switch signal input by the respective switch signal line, such that the screen control line drives the display panel to display an image based on a test signal input by the crack detection line; the detection method comprising: inputting the switch signal to each switch signal line in sequence according to a preset time sequence; allowing the conduction between the crack detection line and the screen control line by a respective detection switch in response to the switch signal input by the switch signal line; and driving, by the screen control line, the display panel to display the image based on the test signal input by the crack detection line, thus performing detection on the crack detection line in stages according to a display state of the display panel and a position of the detection switch”, recited in independent claim 17.
Claims 2-8,10-16, and 18 variously depend from and further limit claims 1, 9, and 17, and are therefore equally indicated as allowable.
Representative references include the following:
a) Jia et al. (US Patent 9,983,452 B2) teaches a method for detecting a crack, a substrate, and a detecting circuit, the method including: disposing a non-closed test line having an opening along an edge of a glass substrate of a TFT substrate, and, whether an edge of the TFT substrate has a crack or a chip can be determined by measuring, via a connector interface 14, whether the test line is on or off.
b) Cheng et al. (US Pub. 2020/038,8664) teaches an array substrate and a detection method thereof, wherein a detection line (011) extend on sides (a1, a2, and a3) of the array substrate, wherein the detection line is connected to each data line via a first transistor T1, and, determining whether the array substrate has cracks or not based on a change of resistance on the detection line.
None of the aforementioned references teaches or suggest the structure and method of detecting a crack recited in independent claims 1, 9, and 17 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627